                   Case: 20-13664     Doc: 49   Filed: 11/25/20    Page: 1 of 1




                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

In re:                                      )
                                            )
Canaan Resources, LLC,                      )      Case No. 20-13664-JDL
                                            )      (Chapter 11)
                                            )
         Debtor.                            )

               COVER SHEET FOR REVISED CASH COLLATERAL BUDGET

         Canaan Resources, LLC, Debtor and Debtor-in-Possession in the above captioned case

(the "Debtor") hereby submits its revised Cash Collateral Budget relating to the Emergency

Motion for Authority to Use Cash Collateral and Related Operating Procedures, and Brief in

Support (the "Motion") [Dkt. 4] set for hearing at 10:00 a.m. on December 2, 2020. The attached

revised budget supersedes Dkt. 4-1.


                                                /s/ Stephen J. Moriarty
                                                Stephen J. Moriarty, OBA #6410
                                                FELLERS, SNIDER, BLANKENSHIP,
                                                    BAILEY & TIPPENS, P.C.
                                                100 N. Broadway, Suite 1700
                                                Oklahoma City, OK 73102
                                                Telephone: (405) 232-0621
                                                Facsimile: (405) 232-9659
                                                E-Mail: smoriarty@fellerssnider.com

                                                PROPOSED ATTORNEYS FOR
                                                DEBTORS


                                CERTIFICATE OF MAILING

        I hereby certify that on November 20, 2020, I electronically transmitted the attached
document to the Clerk of the Court using the ECF System for filing. Based on the records
currently on file, the Clerk of the Court will transmit a Notice of Electronic Filing to all
registered participants.

                                                    /s/ Stephen J. Moriarty
                                                    Stephen J. Moriarty
854769;03418
